 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union No.98, of the Sheet Metal Workers'International Association and its Agents MalcolmHamilton, Jr. and Lincoln BairdandCincinnatiSheetMetal & Roofing CompanyA/K/A AjaxCompany.Cases 9-CC-435 and 9-CE-16January14, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn August 1, 1968, Trial Examiner Phil Saundersissued his Decision in the above-entitled proceeding,finding that Respondents had engaged in and wereengaging in certain unfair labor practices, andrecommending thattheycease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,Respondents filed exceptions to the Trial Examiner'sDecision and a supporting brief.' The ChargingParty filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in these cases, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner, as modified below.1.We agree with the Trial Examiner that ArticleII,Section 2 and Article VIII, Section 3, in thecollective-bargaining contract betweenRespondentLocal Union No. 98 and Sheet Metal Contractorsof Southern Ohio, were not intended to preserve thework or work standards of employees in thebargaining unit but rather had an impermissiblesecondary object and therefore were violative ofSection 8(e) of the Act.'2.We also agree with the Trial Examiner thatRespondents induced and encouraged employees,'Respondents have also requested oral argument The record, includingthe exceptions and briefs, adequately presents the issues and the positionsof the partiesWe, therefore, deny the request.'The Trial Examiner found, apparently inadvertently, that Section 2 ofArticle VIII was also unlawful. However, the complaint did not allege thatthis section of Article VIII was unlawful. Accordingly, we do not adoptthis findingIn adopting the Trial Examiner's findings as to the unlawful object ofthe collective-bargaining contract provisions considered above, we do notadopt the Trial Examiner's statement that "testimony that employees ofVeach and Standard started making elbows and pipe as a result of theirdifficulties" is also evidence of a violation. Nor, in finding an unlawfulobject, do we rely on testimony, as recounted in the Trial Examiner'sDecision, that Union agents Baird and Hamilton said "they had noobjections where the pipe or elbows came from as long as it was made byemployers paying prevailing wages"and threatened and coerced employers,in both casesfor an object of inducing sheet metal contractors tocease doing business with the Charging Party, inviolation of Section 8(b)(4)(i)and (ii)(B) of the Act.We rely on the following incidents as establishinginducement of employees:(a)On April7, 1967, sheetmetal worker JamesAllen, a member of RespondentLocal Union No.98 and an employee of Standard Sheet Metal, Inc.,was installing round pipe,with some adjustableelbows,inabuildingunderconstructioninPortsmouth,Ohio,whenUnion AgentMalcolmHamilton appeared at the jobsite and asked Allenwhy hewas "using nonunion pipe on the job."Hamilton told Allen he would either have to get the"rightmaterial"or he would remove employeesfrom the job.Allen quit working onthe job.(b)On August7,1967,Hamilton appeared at acar wash job of Standard in Portsmouth,Ohio, andpulled Union apprenticeJohn McCoyfrom the jobbecause he was installing"non-union ells."We rely on the following incidents as provingthreats or coercion of employers:(a)Aspreviouslystated,inApril1967,Respondent Hamilton caused Standard's employee,Allen,andAllen'shelper to quit work on theWelfareBuilding project.Thereafter,and in connection with the sameconstruction project,Hamilton told Carl Newman,Standard's secretary-treasurer,that Standard wouldhave to "obtain the right materialsfor the job," thatthematerialwas improper because it wasmanufactured by a production union instead of aconstruction union, that if Standard installed theimproper materialstheywould have to be removed,that the men would not be permitted to put up theimproper materials and thatthey would be fined bythe Unionif they did.(b) In June1967 at C. S. Veach Inc.'sRalstonPurina plant project atWellston,Ohio,UnionSteward DickNeely and UnionAgents Hamiltonand Lincoln Baird told L. K. Scruggs,Veach'smechanicalsuperintendent,thattheChargingParty'sround pipe and adjustable elbows could notbe used because they were not madeby the SheetMetalWorkers in the area under their wage scale,and that the Union'smembers could not installthem.(c) In August1967, on thePortsmouth,Ohio, carwashinstallation,HamiltontoldStandard'ssecretary-treasurer,Newman,thathe could notinstall10-inch elbows which did not have unionlabels, and pulled apprenticeJohn McCoyfrom thejob.In a letterofAugust 10, 1967,toStandard,Hamilton wrote that he had "stopped the apprenticefrom installing nonunion ells on the car wash job,"stated that he had asked Standard before forcompliance with the collective-bargaining agreement,and laid down this ultimatum:"This is the last timeIwill call this to your attention.Failure to complynext time will result in charges being filed."174 NLRB No. 22 LOCAL 98, SHEET METAL WORKERS105CONCLUSIONS OF LAWDelete Conclusions of Law No. 3 and 4 in theTrialExaminer's Decision, substitute therefor thefollowingparagraphs, and renumber the presentConclusion of Law No. 5 to read No. 6.3.By maintaining, enforcing, or giving effect toArticle II, Section 2, and Article VIII, Section 3, oftheStandard Form of Union Agreement enteredintobyRespondentUnion and Sheet MetalContractors of Southern Ohio on or about June 1,1967, Respondent Union entered into an agreementin violation of Section 8(e) of the Act.4.By inducing and encouraging employees ofStandard and Veach to refuse to perform services orhandle the Charging Party's products with an objectof forcing or requiring the above-named employersto cease doing business with the Charging Party,Respondents have violated Section 8(b)(4)(i)(B) ofthe Act.-5.By threatening, coercing, and restrainingStandard and Veach with an object of forcing orrequiring them to cease doing business with theCharging Party, Respondents have violated Section8(b)(4)(ii)(B) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby orders that RespondentLocalNo. 98, of the Sheet Metal Workers'InternationalAssociation, its officers, agents, andrepresentatives, includingMalcolm Hamilton, Jr.,and Lincoln Baird, shall:1.Cease and desist from:(a)Engaging in, or inducing or encouraging anyindividual employed by Standard Sheet Metal, Inc.,C. S. Veach, Inc., or any other person engaged incommerce or in an industry affecting commerce toengage in, a strike or a refusal in the course of hisemployment to use, manufacture, process, transport,or otherwise handle or work on any goods, articles,materials,orcommodities, or to perform anyservices;or threatening, coercing, or restrainingStandard Sheet Metal Inc., C. S. Veach, Inc., orany other person engaged in commerce, or in anindustry affecting commerce, where, in either case,anobjiectthereof is to force or require theaforementioned employers or any other person toceaseusing,selling,handling,transporting,orotherwise dealing in the products of, or to ceasedoing business with, Cincinnati SheetMetal andRoofing Company or any other person.(b)Maintaining, enforcing, or giving effect toArticle II, Section 2, and Article VIII, Section 3, ofthe collective-bargaining contract entered into byRespondent Union with Sheet Metal Contractors ofSouthern Ohio on behalf of its employer-members,about June 1, 1967, entitled "Standard Form ofUnion Agreement."-(c)Executing,maintaining, enforcing, or givingeffect to any other contract or agreement, express orimplied, with Sheet Metal Contractors of SouthernOhiooritsemployer-members,whereby suchemployers cease or refrain or agree to cease orrefrain from handling, using, selling, transporting, orotherwise dealing in any of, the products of, or tocease doing business with, Cincinnati Sheet Metaland Roofing Company, or any other person.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Notify contractors, or their Association actingfor its employer-members, that Respondent Unionwill not maintain nor insist upon the inclusion of theaboveenumeratedarticlesand sections foundviolative of the Act, or any clauses and provisions ofa similar or like nature, in any collective-bargainingcontract.(b)Post in conspicuous places in all theRespondent Union's business offices, meeting halls,and all places where notices to members arecustomarily posted, copies of the attached noticemarked "Appendix."' Copies of said notice, onforms to be provided by the Regional Director,Region 9, shall, after having been duly signed byRespondentUnion'sauthorizedrepresentatives,including Malcolm Hamilton, Jr. and Lincoln Baird,be posted by Respondent Union immediately uponreceipt thereof, and be maintained by it for 60consecutive days. Reasonable steps shall be taken byRespondents to insure that said notices are notaltered, defaced, or covered by any other material.(c) Sign and mail sufficient copies of said noticeto the aforesaid Regional Director for forwarding totheAssociationand its employer-members forinformation, and, if they are willing, for posting bythem in all locations where notices to employees arecustomarily posted.(d)Notify the Regional Director for Region 9, inwriting, within 10 days of this Decision, what stepshave been taken to comply herewith.In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of AppealsEnforcing an Order "APPENDIXNOTICE TO ALL MEMBERS OF LOCAL UNION No. 98,SHEETMETALWORKERS'INTERNATIONALASSOCIATION, AFL-CIOPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify you that:WE WILL NOT maintain, enforce, or give effect toArticle II, Section 2 and Article VIII, Section 3 of thecollective-bargainingcontractentered into by thisUnion with Sheet Metal Contractors of Southern Ohioabout June 1, 1967, entitled "Standard Form of Union 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDAgreement."WE WILL NOT execute, maintain,enforce, or giveeffect to any contract,express or implied,with SheetMetalContractorsofSouthernOhiooritsemployer-members,whereby such employers cease orrefrain or agree to cease or refrain from doing businesswith Cincinnati Sheet Metal and Roofing Company, orany other person,in violation of Section 8(e) of theAct.WE WILL NOT engage in,induce, or encourage anyindividual employed by Standard Sheet Metal,Inc.,C.S.Veach,Inc.,orany other person engaged incommerce or in an industry affecting commerce toengage in,a strike or a refusal in the course of hisemployment to use, manufacture,process, transport, orotherwise handle or work on any goods,articles,materials,or commodities,or to perform any services;andWE WILL NOT threaten,coerce,orrestrainStandard Sheet Metal,Inc.,C. S. Veach,Inc., or anyother person engaged in commerce or in an industryaffecting commerce where in either case-an objectthereof is to force or require, the aforementionedemployers or any other person to cease using,selling,handling, transporting,or otherwise dealing in theproducts of, or to cease doing businesswith,CincinnatiSheetMetal and Roofing Company or any otherperson.LOCAL UNIONNo. 98, OFTHE SHEET METALWORKERS'INTERNATIONALASSOCIATION(LaborOrganization)DatedBy(Representative)(Title)(Agent)(Agent)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced,or covered by any other material.Ifmembers have any question concerning this notice orcompliance with its provisions,theymay communicatedirectlywith the Board'sRegional Office,Room 2407,FederalOfficeBuilding,550Main Street,Cincinnati,Ohio 45202, Telephone 513-684-3686.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPHIL SAUNDERS,Trial Examiner:Upon charges filed onAugust 7, 1967,by Cincinnati Sheet Metal & RoofingCompany, herein called Cincinnati or the Charging Party,against Local Union No. 98 of the Sheet Metal Workers'InternationalAssociationand its Agents MalcolmHamilton and Lincoln Baird,herein called the RespondentUnion, Local 98, or Respondents, the General Counselissueda consolidated complaint onMarch 27, 1968,allegingtheRespondentshadviolatedSection8(b)(4)(i)(u)(B) and 8(e) of the National Labor RelationsAct,asamended.A hearing was held before me inColumbus, Ohio, on May 6 and 7,1968, and all theparties filed briefs in this matter.Upon the entire record and from my observation anddemeanor of the witnesses,Imake the following:FINDINGS OF FACTL THE BUSINESS OPERATIONS OF THE EMPLOYERSThe Charging Party, an Ohio corporation with its plantand principal offices located in Cincinnati,Ohio, isengaged in the manufacture and fabrication of roofing,rain carrying goods, piping, siding and other sheet metalproducts for distribution and sale to the building andconstruction industry.During the past 12 months, which isa representative period, the Charging Party had a directinflow of goods and materials,in interstate commerce,valued in excess of$50,000, which it purchased and causedto be shipped directly from points outside the State ofOhio to its said Cincinnati,Ohio, location.Standard Sheet Metal,Inc , herein called Standard, anOhio corporation with its principal offices located atPortsmouth,Ohio, and C.S.Veach, Inc.,herein calledVeach, a Kentucky corporation with its principal officeslocated at Lexington,Kentucky are each engaged in theStates of Ohio and Kentucky as sheet metal contractors inthe building and construction industry.At all times material herein, the Charging Party,Standard and Veach each is and has been, an"employer"asdefined in Section 2(2) of the Act,engaged in"commerce"and/or in operations"affecting commerce"as defined in Section 2(6) and (7)of the Act,respectively.H. THE LABORORGANIZATION INVOLVEDRespondentLocal 98 is, and has been,a labororganization as defined in Section 2(5) of the Act, and atalltimesmaterialherein,RespondentHamilton andRespondent Baird are and have been business agent andbusinessmanager of Local 98, respectively, and are andhave been agents of Local 98, acting in its behalf,withinthe meaning of Section 2(13) of the Act.III.THE UNFAIR LABOR PRACTICESThe complaint alleges that Standard and Veach havepurchased certain fittings including adjustable elbows,round pipe and ducts,fabricated and assembled by theChargingPartyandBuckeyeFurnaceandFittingsCompany, herein called Buckeye, for installation atjobsites in connection with construction work performedby these sheet metal contractors.It is also alleged that oncertaindates inApril, July, and August,1967,'theRespondents ordered individuals employed by Standardand Veach not to handle round pipe and adjustable elbowsmade by the Charging Party for installation by Standardand Veach at certain construction sites, and that by theconduct of Respondent's agents, Hamilton and Baird,Local 98 threatened, coerced, and restrained Standard,Veach, and others. It is further alleged that on June 1,Local 98 entered into a collective-bargaining agreementwith Standard and Veach covering their said employeesand members of Respondent Local 98, containing thefollowing provisions:ARTICLE IISection 2.Subject to other applicable provisions ofthisAgreement,theEmployer agrees that whensubcontracting for prefabrication of materials coveredherein, such prefabrication shall be subcontracted to'All dates are 1967 unless specifically stated otherwise LOCAL 98, SHEET METALWORKERSfabricatorswho pay their employees engaged in suchfabricationnot less than the prevailing wage forcomparable sheetmetal fabrications, as establishedunder provisions of this Agreement.ARTICLE VIIISection 3. Notwithstanding the provisions of Section2 of this Article and Section 2 of Article II, thefollowing items may be manufactured for sale to thetrade or purchased at the rates specified below:1.High pressure pipe and fittings (local building andconstiruction wage rates)2.Ventilators (production wage rates)3.Louvers (production wage rates)4.Automatic dampers (production wage rates)5.Radiatorandairconditioningunitenclosures(production wage rates)6.Fabricatedpipeandfittingsforresidentialinstallationsonly (production wage rates)7.Mixing (attenuation) boxes (production wage rates)8. Plastic skylights (production wage rates)9.Kitchen equipment (industrial rates)10.Air diffusers, grilles, registers (production wagerates)11. Sound attenuators (traps) (production wage rates)The complaint alleges that Local 98 and Standard andVeach have, and are continuing, to give effect to theabove-contract provisions,and inso doing Standard andVeach have ceased and refrained from buying, handling,using,installingorotherwisedealing inproducts,includingadjustableelbows,roundpipeandducts,fabricated and assembled by the Charging Party andBuckeye,and have ceased doing business with theCharging Party, Buckeye and other personsThis record shows that the Respondent Union hasabout 1,700members, and territorial jurisdiction inSoutheastern Ohio and Kentucky comprising 65 counties.It customarily negotiates collective-bargainingagreementswith multiemployer associations of contractors engaged inthe sheet metal and air-conditioningbusiness.On June 1,1967, the Respondent Union entered into an agreementwith the Sheet Metal Contractors of Southern OhioGeneralCounselExhibitNo. 2 - containing theaforementionedArticles and Sections in question here.'Standard and Veach are signatory contractors with theRespondent Union.Local 98 didnegotiateseparate contracts with differentgroups. It had a contract with the Mechanical AssociationofCentralOhio;onewiththeLimaContractorsAssociation,anotherwiththePortsmouthAreaAssociation, another with the Ashland, Kentucky, area;and another one with the Zanesville, Cambridge, and'Article VIIISection 2 of this agreement provides thatOn all work specified in Article I of this Agreement,fabricated and/orassembledwithin thejurisdictionof this Union,or elsewhere, forerection and/or installation within the jurisdiction of any other LocalUnion affiliated with Sheet MetalWorkers'InternationalAssociation,whose established wage scale is higher than the wage scale specified inthisAgreement,the higher wage scaleof the jobsiteUnion shall be paidto thejourneymen employed on such work at the home shop or sent tothe job site107Logan, Ohio, area, and therefore, about 80 different sheetmetal contractors were split up into at least 5 differentgroups. It appears the Central Ohio contract has adifferent wage scale from the Portsmouth contract in thatthe Portsmouth Local 98 members are paid 27,cents morean hour than the Central Ohio members. The PortsmouthAreaAssociation is the group that negotiated theagreement identified as General Counsel Exhibit No. 2.This contract, and the others like it, are generally referredto as the Standard Form of Union Agreement and arenegotiated along with an addendum to meet the localconditions of the particular area involved. The StandardForm of Union Agreement would be the same throughoutthe entire United States, whether negotiated in Columbus,Chicago,orCalifornia,buttheaddendummakesprovisions for local or area conditions, and the StandardForm of Union Agreement is also the basic contractwhich is consummated between the Sheet Metal Workers'International Association and the National Association ofSheetMetalContractors.The articles and sectionsinvolved in this proceeding, as aforestated, are provisionswithin the basic Standard Form of Union Agreement, andtherefore,effectiveandusedthroughout the entirecountry. The Respondent Union also has a blue book putout by the International and which contains a partial listof sheet metal contractors who are organized by thevarious locals of the Sheet Metal Workers' International.TheChargingPartyhasacollective-bargainingagreement with Local Union 183, Sheet Metal Workers'International Association, and this agreement, expiring onOctober 31, 1968, sets forth the wages, and workingconditionsoftheChargingPartyproductionandmaintenance employees at its plant in Cincinnati, and thewage rates for their production employees are less thenthose contained in the construction agreement of theRespondent Union. It appears that Local 183 is not aconstruction local but rather a shop or production localalthough it is a part of the same International as Local98.James Allen was employed as a sheet metal worker byStandard on a construction site in Portsmouth, Ohio.Allen testified that on April 7, he was installing roundpipe, with some adjustable elbows, in the basement of theWelfare Building under construction in Portsmouth, whenRespondent Malcolm Hamilton appeared on the job andwanted to know what Allen was doing "using nonunionpipe on the job." Hamilton then informed Allen that hewould either have to get the "right material" on the job orhe would take employees off the job. Allen stated thatHamilton told him he would confer with Carl Newman toget the matter straightened out, but that he and his helperthen quit on this particular job and went to another partof the building to work Allen testified that 2 or 3 weekslater they received a shipment of round pipe and elbowsmade in a union shop and the initial material and pipewas sent back. Carl Newman, secretary-treasurer ofStandard, testified that on April 7, Respondent Hamiltonadvised him that Standard would have to "obtain the rightmaterials for the job." Hamilton told him the material hehad on the job was improper because it was manufacturedby a production union instead of a building trades unionor construction union. Hamilton also told Newman that ifStandard installed the improper materials, such wouldhave to be removed and further that the men would not bepermitted to put up the improper materials and would befined by the Respondent Union if they did.Herman Raynard, general manager and vice presidentof Standard, testified that he was aware of the difficulties 108DECISIONSOF NATIONAL LABOR RELATIONS BOARDon the Portsmouth job and went to see Allen and Allentold him that Hamilton had instructed him not to use thepipe and elbows that were on the jobsite and Hamiltonhad told him they would have to either make it or "useconstruction paid elbows." The material in question hadcome from Lennox Heating Co. or Buckeye and whichwas an unacceptable source of supply to Local 98.Raynard then wrote a letter to the Respondent Unionon April 7, requesting that Local 98 place their order ofround pipe and elbows with an approved wholesalemanufacture, and the purchase order by Standard forquantities of the above material was attached to the letter.'Standard received no reply to their letter, and as a resultRaynard then called Respondent Baird in Columbus andinquired about this matter. Raynard testified that Bairdinformed him he was not in the business of buyingmaterials for contractors and that Standard would have tosecure it themselves. Upon being asked for source ofsupply,Raynard was advised to look in the "GreenBook." Raynard said he did not have such a book andasked for the closest supplier. Baird then suggested UnitedSheetMetal, and Standard then placed the order withUnited Sheet MetalRespondentHamilton admitted visiting theWelfareBuilding construction job in Portsmouth and talking toAllen.Hamilton stated that he inquired where the roundpipecame from and whether Standard made it orpurchased it. Hamilton could not recall any conversationwithNewman, but admitted talking with Raynard andasking him "about the contract insofar as pipe and such."Hamilton testified that prior to the events involving theWelfare Building, he had talked to Newman about theinstallation of prefabricated material, and they had goneover the contract and the clause pertaining to pipe forcommercial jobs. Hamilton stated Newman then told himthatStandard had purchased some pipe from UnitedSheetMetal and from Kirk and Blum for use on theircommercial jobs. Respondent Baird testified that when hereceived the call from Raynard, as aforestated, he toldRaynard he was not his purchasing agent. Baird statedthey then discussed several different supplierswhomanufacture the materials m question, and he then gaveRaynard the names of Myers Brothers and United SheetMetal, and told Raynard that the closest place he couldpurchase adjustable elbows was at United Sheet Metal atColumbus, Ohio.L.K. Scruggs was the mechanical superintendent forVeach on the Ralston Purina Plant construction project inWellston,Ohio,andhad signed the "PortsmouthAgreement" with Local 98 in June, 1967. This agreementhad a higher wage scale than the Columbus Agreementwhich Local 98 had with Sheet Metal Workers in theColumbus area. It appears from this record that in earlyJune, Scruggs ordered round pipe and adjustable elbowsfrom Vorys Bros., a distributor for the Charging Party,for use on the Ralston Purina Project, and as indicated,these were the products of the Charging Party with "ajax"stamped on them.4 When the pipe and elbows arrivedSteward Dick Neely informed Scruggs that these productscould not be used because they were not made by theSheet Metal Workers in the area under their wage scale.Respondent Hamilton then appeared at the jobsite, andScruggs showed him a letter from Vorys Bros. stating thatthe products in question were made by a company (theCharging Party) who had a contract with the Sheet MetalWorkers' International. Scruggs testified that Hamilton'G.C. Exhs 4A, 4B, and 5.told him the letter "was not any good" and that Veachcould not use the material, and after making a telephonecallHamilton came back and informed him the membersof the Respondent Union could not install these productsmade by the Charging Party. Scruggs then acquired pipeand elbows that had "United" stamped on them, andcalledVorysBros.to pickup the Ajax products. Scruggsstated there was no difference between the Ajax productsand those he received from Union. Scruggs related that healso had a conversation with Respondent Baird on theabove difficulties, and Baird told him that the material inquestionwasmade by a production local and theRespondent Union was not installing this type of material.Scruggs testified that as a result of this problem he had topostpone the installation of that particular pipe on theRalston building for about a month while waiting for thereplacement products, as aforementioned.Respondent Hamilton testified that the steward on theRalston project had noticed some pipe and a box markedwith Ajax, and wanted to know about it. Hamilton thenchecked his "blue book," but could not find it listed andafter talking with Baird learned that Ajax products weremade by the Charging Party. Hamilton admitted thatScruggs asked him if he could use the material in questionat the Ralston job, and also inquired where he couldpurchase such products. Respondent Baird testified that ina telephone conversation concerning the problem on theRalston project, he informed Scruggs that the closestplace to purchase the materials in question was fromUnited Sheet Metal.The third construction site directly involved in this casewas a car wash installation in Portsmouth, Ohio, and onor about August 7 Standard was working on this project.CarlNewman testified thatRespondentHamiltonappeared on this job and "pulled" Standard's employeeapprentice, JohnMcCoy, off the job. Hamilton theninformedNewman that Standard could not install the10-inch elbows which did not have union labels on them.Newman advised Hamilton that he did not have any10-inch United Sheet elbows in stock. Hamilton then gavehimpermissiontoputthenonunionelbowsontemporarily, but when he got United elbows, he wouldhave to replace the nonunion onesOn August 10,Hamilton wrote a letter to Standard, and the pertinentparagraphs state as follows:I stopped in your office yesterday and since you wereout I talked with Carl (Newman), I stopped theapprentice from installing non-union ells on the carwash job.If you will remember I have asked,you to complywith the Standard Form of Union Agreement before,This is the last time I will call this to your attention.Failure to comply the next time will result in chargesbeing filed.'Respondent Hamilton testified that on the occasion inquestion Newman told him the elbows they were installingwas due to an emergency situation, that they had beentaken out of the residential stock, and would be replacedwithunionmade products.Hamilton stated in histestimony that Newman made the suggestion that theelbows be replaced in accordance with the agreementbetween the parties, and there was "no coaching" fromhim. Hamilton testified that the last time he checked thetemporary elbows had not been replaced on the car washinstallation.On cross-examination Hamilton admitted he*'Ajax" is the trade name for the products made by the Charging Party'G.C. Exh. 3. LOCAL 98, SHEET METAL WORKERSstoppedMcCoy from working because he was installing anonunion elbow, and that he then told Newman he wasgoing to prefer charges if they continued this practice.In addition to the above testimony involving certainincidentsat the three construction sites, the GeneralCounsel also produced related testimony, under thesecircumstances and other situations, to show that thecontraclors involvedherein,andothers,alwaysornormally purchased round pipe, adjustable elbows, and theadditional items listed under Article VIII, Section 3, priorto their recent difficulties, as aforestated.6Scruggs had been employed for many yearsas a sheetmetal worker all the way up to mechanical superintendentforVeach, and the procedure he has observed is thatadjustable round elbows and round pipe (24 gauge orlighter) are purchaseitems unlessthey have to be speciallymade. Scruggs testified that on RalstonPurinajob he setup a field shop and therein fabricated rectangular fittingsand ducts and various other types of fittings, but on thisjob they purchased round pipe and adjustable elbowsbecause suchitems arenotmade in the field. Scruggsstated he has seen adjustable elbows being made in a sheetmetal contractors main shop when such shop is equippedwith the necessary tools and machinery. Veach did makeround pipe up to 3 foot lengths in its field shop fromgalvanized sheet metal for special needs on the Ralstonjob. Scruggs testified that if you had the equipment or themachinery a qualified sheet metal worker could make anadjustable elbow in a time span running from 45 minutesup to 90 minutes.This record shows that Standard's practice was also topurchase round pipe and adjustable elbows. Standard'semployee Allen has been in the sheet metal trade in thePortsmouth area for 22 years and credibly testified thatthe practice was always to purchase such items, 24 gaugeor thinner. Allen stated that the exception was for an oddor short piece of pipe which they would sometimes makethemselves in their shop. Allen further stated he has nevermade - in training or otherwise - any elbows 24 gaugeor thinner, nor had he ever seen an adjustable elbow madein the shop. Carl Newman has been in the sheet metalbusiness for 36 years, and testified in his experienceadjustable elbows are purchased, and that he cannot makesuch an elbow. He also testified that the practice hasalways been to purchase round pipe, 24 gauge or thinnerand although he had equipment to make round pipe, itwas more convenient and less expensive to buy it. Inregard to the 11 items in Paragraph VIII, Section 3, ofthe Standard Form of Union Agreement, as previously setforth herein, Newman and Scruggs stated that generallyStandard and Veach would not make any of these items.Raynarcl has been in the business for 22 years, andtestified that adjustable elbows were always purchased,and the round pipe, 24 gauge or thinner, was always apurchased item except for oddsizes.Raynard stated hisshop has never made adjustable elbows and has nevermade rigid elbows (except for 16 gauge or heavier),because they lack the equipment to do so. He testified upuntil 1967, Standard had purchased the Ajax brand ofadjustable elbows and round pipe and Local 98 had nevergiven him any problems in relation thereto, and the onlyreason Standard stopped purchasing was because of theincident inApril involvingRespondentHamilton and'[t appears that the restriction on round pipe and adjustable elbows inthe contracts negotiated by Local 98, applies to commerical and industrialjobs, and hat same provisions in question or restrictions do not apply toresidential jobs.109Standard, as previously noted hereinAs regards the items set out in Article VIII, Section 3,none of the items have been fabricated in Standard's shop.Raynard has been in a shop where some odd size louvershave been made, but all of the items in that Article andSection are purchase items.The General Counsel introduced testimony throughLouis Erf of Vorys Brothers, to the effect that Vorys is asheetmetal distributor within a radius of 100 miles ofColumbus, Ohio, that he has been involved in the sale ofsuch products for many years, and that Vorys sells the 24gauge or lighter round pipe and adjustable elbows of theCharging Party under the brand name of Ajax. Erftestified that beginning in 1967, Vorys Brothers' sale ofthe Ajax brand to the sheet metal contractors organizedby Local 98 has "dried up," and these customers hadadvised Vorys they cannot accept the Ajax brand becauseLocal 98 does not approve of them. Prior to 1967 theirsales to the organized sheet metal contractors of thefurnace pipe and elbows was on the average about $10,000to $12,000 per yearThe Respondent Union produced testimony throughHamilton relating to practices in the fabrication of elbowsand round pipe Hamilton testified that at one time hewas engaged in Columbus as a sheet metal contractor, andas a contractor he made round pipe . . . 10 gauge orlighter . . . and that he also had equipment to fabricateelbows and on some jobs made adjustable ones. Hamiltonstated that after October, 1967, he returned to the steelmetal trade, and while working for H. K. Ferguson inColumbus they fabricated round "pipe and 6-inchadjustable elbows and that he himself made 26-gaugeadjustable elbow.Hamilton testified the cost per elbowwas $2.50 plus his time in making it ... about 25 minutesafter he had laid out the first one, and he was being paid$5.29 per hour. Hamilton admitted he had purchased 6inch adjustable elbows for about 90 cents each, and thenwent on to state that about 50 percent of the sheet metalcontractorsmade adjustable elbows even though theycould purchase them for about one-third of the price.Denner Monroe testified he had a sheet metal shopbetween 1960 and 1965, and with sufficient equipmentwhich enabled him to make round pipe and adjustableelbows.Monroe obtained employment with Veach inAugust, and testified that on the Ralston Purina jobVeach fabricated round pipe and rigid elbows but heavierthan 24 gauge.The General Counsel and the Charging Party contendthat the evidence in this record shows that the contractorsinvolved always purchased round pipe and adjustableelbows prior to the recent difficulties, and the RespondentUnion, in its interpretation of Article II, Section 2, andArticleVIII,Section3,asaforestated,caused theemployees of Veach and Standard to refuse to install theseitemsunlesstheyhadbeenpurchasedfromamanufacturer who paid the construction rate. It is furthercontended that the above activity was calculated to benefittheUnion generally, that no benefits flowed to theemployees of the boycotted employer, that the benefitswent to the other members of the same local unionworking for other employers, and that there was no workpreservationassuch,butanefforttocontrol theboycottedemployersasopposed to the boycottedemployees. The General Counsel points out that if theobjectsof the Respondent Union's activity was topreserve, or to recapture work for employees of Standardand Veach - then the activity would be primary, but if itwas calculated to satisfy union objectives elsewhere - to 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDget business for United Sheet Metal of Columbus - whowere also members of Local 98 - then the activity issecondary in nature.The Respondent Union argues that the prefabricationclause set out in Article II, Section 2 and further definedinArticleVIII, Section 3, are valid primary clausesdesigned to preserve work for sheet metal workers andare, therefore, outside the scope of Section 8(e) of theAct,and the Supreme Court's decision inNationalWoodwork Manufacturers' Association v. N.L.R.B.386U.S. 612 supports this position. It is further contendedthat the above Articles and Sections of the RespondentUnion's agreement with Standard and Veach are designedto preserve work that is traditionally performed by jobsitesheet metal workers and to maintain union standards, thatround pipe and elbows are customarily fabricated at theconstruction site or in a fabrication shop paying theconstruction rate, and therefore the Respondent Unionwas seeking to preserve work traditionally performed bysheet metal workers by enforcing its labor agreement withStandard and Veach, and that the Respondent Union hadno dispute with the Charging Party.Section 8(e) of the Act reads as follows:Itshallbe an unfair labor practice for any labororganizationand any employer to enter into anycontract or agreement, express or implied, whereby suchemployer ceases or refrains or agrees to cease or refrainfrom handling, using, selling, transporting or otherwisedealing in any of the products of any other employer, orto cease doing business with any other person, and anycontractoragreement entered into heretofore orhereafter containing such an agreement shall be to suchextent unenforceable and void.Provided,That nothinginthis subsection (e) shall apply to an agreementbetween a labor organization and an employer in theconstruction industry relating to the contracting orsubcontracting of work to be done at the site of theconstruction,alteration,painting,orrepairofabuilding, structure, or other work:Provided further,That for the purposes of this subsection (e) and Section8(b)(4)(B)theterms `any employer,' `any personengaged in commerce, or in industry affectingcommerce,' and `any person' when used in the relationtotermsanyotherproducer,processor,ormanufacturer,' `any other employer,' or `any otherperson' shall not include persons in the relation of ajobber or manufacturer, contractor, or subcontractorworking on the goods or permises of the jobber ormanufacturer or performing parts of an integratedprocess of production in the apparel and clothingindustry:Provided further,That nothing in this Actshall prohibit the enforcement of any agreement whichiswithin the foregoing exception.Whether or not the aforementioned provisions in thecollective-bargaining agreements violate Section 8(e) ofthe Act, is to be determined by the object of the restrictiveclauses or provisions in question. In this instance, as isgenerally true in cases in which this section of the Act isinvolved, "the distinction to be drawn as best one can isbetween an object and a consequence."' If the contractualprovisions in question had as their object the preservationorprotectionofwork traditionally and customarilyperformed by employees in the bargaining unit, as theRespondent Union contends, they may be held harmless;but if instead they were designed to accomplish otherunion objectives, as the General Counsel and the ChargingParties assert, they are proscribed by the provisions ofSection 8,(e)8The credited evidence in this record is most conclusivein showing that the employer members of the Sheet MetalContractorsincluding Veach and Standard - normallyandregularlypurchasefrommassproductionmanufacturers practically all, if not the entire list of itemslistedunderArticleVIII,Section 3, except in thoselimited situations wherein emergency conditions existed,or where special small sizes of pipe or other, items arerequired and such products were not readily availablefrom the manufacturer. The General Counsel offeredreliabletestimonythroughnumerouswitnessesinestablishment and in amplification of these facts, aspreviously noted herein. The Respondent Union thenattempted to refute this evidence by testimony of its ownwitnesses In essence, the testimony by Hamilton showsthatat"one time" he made round pipe and hadequipment to make elbows, and while his testimonyrelating to recent employment with H. K. Fergusondirectly implies that this firm fabricated round pipe andadjustable elbows, this practice must be viewed in fullconsideration of the overall and general operations of thecontractor- and there is no testimony by Hamilton thatthe fabrication of these items were traditionally andcustomarily performed in the.normal or regular course oftheirwork. It is readily admitted that in emergencysituations or where irregular and small size fittings wererequired the same were made on the job or in the shop.However, this in no way reflects on the past traditionaloperations and practices of the sheet metal contractorsprior to their difficulties and, furthermore, the "dryingup" in the purchasing of such products by the RespondentUnionwouldnecessarilynow result in increasedfabrication of these items. It is also noted that Hamiltoninspected Veach's field shop at the Ralston Purina jobsite,and even admitted in his testimony that this shop was notsufficiently equipped to make adjustable elbows. It seemsobvious to me that if such an item was customarilyfabricated, Veach would have had the machinery to do soand this is especially significant with Hamilton's furtheradmission that all Veach needed in its shop was a $70beading machine in order to make adjustable elbows. Thetestimony by Denner Monroe, as aforestated, must beviewed in this same light, and in no way indicates theusual practices deviated from the normal procedure inpurchasing these items. Monroe also admitted that Veachfabricated only "rigid elbows" on theRalston Purina job.The Respondent Union does not contend, nor did it offerany evidence that the other items listed in Article VIII,Section 3, were not normally purchased.In essence, what is directly relevant in this case iswhetheremployeesintheunitcustomarilyandtraditionally fabricated round pipe and adjustable elbowsand the other items listed in Article VIII, Section 3, anddid the contractors assign such tasks to their employees inthe general course of their business. I submit this recordclearly shows that all the items in question were normallypurchased, and the employees only fabricated these itemsin situations where unusual or emergency work conditionsexisted, and, therefore, I cannot find the fabrication ofthese materials to be claimable unit work. I conclude thatthe work which was subject to the contractual provisionshere in question was not traditionally and customarily''Houston InsulationContractorsv IN L R B., 1357 F_2d 182, 187(C.A15), reversedinpart on other grounds1386 U S. 664,SyracuseSuppty (Company,139 NLRB 778, 781'National WoodworkMfg. Assn , supra LOCAL 98, SHEET METALWORKERSperformed by the employees, and the object of therestrictions so imposed was not the preservation of unitwork.All the parties agree that the main case controlling thisproceeding is that ofNational Woodwork, supra,recentlydecided by the Supreme Court. In that case the carpentershad a contract with the Frouge Corporation whichprovided tha. they would not handle doors which had beenfittedprior to being furnished on the job. Frouge hadpurchased, and sought the Union to install, premachineddoors manufactured by National Woodwork. The Unionordered its carpenter members not to hang the doors.Frouge withdrew the prefabricated doors and substituteddoors that were satisfactory to the Union. The questionwas whether the Union had committed an unfair laborpractice under Section 8(e) of entering into an "agreementwhereby the employer . . . agrees to or refrain fromhandling . .any of the products of any other employer . ." A majority of the court stated that the Union had notdone so because it was preserving work which had beentraditionally that of the union members. However, -Mr.Justice Brennan's opinion, speaking for four members ofthe court, contained the following:The determinationwhether the `will not handle'sentenceofRule 17 and its enforcement violatedSection 8(e) and Section 8(b)(4)(B) cannot be madewithoutan inquiry into whether, under all thesurrounding circumstances, the Union's objective waspreservationofwork for Frouge's employees, orwhether the agreements and boycott were tacticallycalculated to satisfy union objectives elsewhere.Werethe latter the case, Frouge, the boycotting employer,would be a neutral bystander, and the agreement orboycott would, within the intent of Congress, becomesecondary. There need not be an actual dispute with theboycotted employer, here the door manufacturer, forthe activity to fall within this category, so long as thetactical object of the agreement and its maintenance isthat employer, or benefits to other than the boycottingemployees or other employees of the primary employerthus making the agreement or boycott secondary in itsaim.The touchstone is whether the agreement or itsmaintenance is addressed to the labor relations of thecontracting employer vis-a-vis his own employees.The concurring opinion by Mr. Justice Harlan stated.The facts as found by the Board and the Court ofAppeals show that the contractual restrictive-productrule in question, and the boycott in support of itsenforcement, had as their sole objective the protectionof union members from a diminution of work flowingfromchangesintechnology.Unionmemberstraditionally had performed the task of fitting doors onthe jobsite, and there is no evidence of any motive forthis contract provision and its companion boycott otherthan the preservation of that work. This, then, is not acase of a union seeking to restrict by contract orboycott an employer with respect to the products heuses, for the purpose of acquiring for its members workthat had not previously been theirs.In applying the guidelines ofNationalWoodworktothe instant case, it appears to me that Local 98's refusalto handle the products in question of the Charging Partyand other manufacturers was not addressed to laborrelations of the contracting employervis-a-vishis ownemployees. Nothing herein required Standard or Veach todo anything different with their employees. As pointed111out, the Respondent Union simply forced a change in thesource of supply. Furthermore, under the guidelines theobjectives of the Respondents must also be preservation ofwork for the employees of Standard and Veach -employees of the Employer on whom pressure is beingapplied. Yet, in addition to what I have already found inthis respect,Respondents Hamilton and Baird admittedthey would even have no objection to the use of elbows orround pipe made by constructionlocals inCalifornia, NewYork or elsewhere, if they were paying the prevailingwage rate, and reference in establishment of such could beascertained by using the blue book. As previously notedherein, there is some testimony that employees of Veachand Standard started making elbows and pipe as a resultof their difficulties.However, this too is violative ofNationalWoodworkas Local 98 is restricting by boycottor contract an employer, and products he uses, for thepurpose of acquiring for union members work that hadnot been previously theirs.In essence,theRespondentUnion- has been encouraging or pushing the sale ofproducts made by United Sheet Metal in Columbus, andcertainly this cannot be interpreted to help in any waywork preservation of Standard and Veach employees. Theboycotting employees gained no benefits from their refusalto install products manufactured by the Charging Partyand others nor did fellow employees of their respectiveemployers.It isnot enough that such benefits were reapedby employees of another employer, United Sheet Metaland who happen to be members of the same local, toavoid liability from Section 8(b)(4)(B).It is also obvious from this record that ,it has been thepractice of the Respondent Union to use, the StandardFormsofUnionAgreementssuppliedby ^ theirInternationalAssociationasthefoundationfor itscollective-bargaining contracts. Possibly there were areasinwhich deviations were permitted, but the Respondentsin this case did not deem any deviations to be permissiblewhen it came to applying Article VIII, Section 3, andparticularly item 6.When asked whether or not Local 98had to have the approval of theInternationalAssociationon his interpretation of the contract and provisions inquestion,Respondent Baird replied, "It has been in theStandard Form of Union Agreement of the InternationalAssociation and we abide by the Standard Form, for orfrom theInternational."This reply and the testimony ofBairdand Hamilton that they had no objections where-thepipe or elbows came fromas long as itwas'made byemployers paying prevailing wages, clearly demonstratesan object to benefit union members generally, and are"tacticallycalculatedtosatisfyunionobjectiveselsewhere," and are not "addressed to the labor relationsof the contracting employervis-a-vishis awn employees"which the Supreme Court has said is "the touchstone" indetermining the validity.The language in Article II, Section 2,' and in ArticleVIII,Sections 2 and 3, must be regarded'as strong'ArticleIl,Section2 of the Standard Form of UnionAgreement,effective fromJune1, 1964 until May 31, 1967, read asfollows:"Subjectto other applicable provisions of this agreement,the Employeragrees thatwhen subcontractingfor prefabrication of materialscovered herein, suchprefabricationshallbe subcontracted to fabricatorswho pay theiremployeesengaged in such fabrication not less than the prevailingwage forcomparable sheetmetal fabrication as established under agreementsbetween this union or other local affiliateso'f_ SheetMetalWorkers'InternationalAssociationand sheet metal fabricators."On April 6, 1966,the Standard Form of Union Agreementwas changed to read as indicatedprior herein 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDindications that the underlying purpose was to require thatthe employers abandon their former practice of purchasingthe items in the open market, and to require that theymust buy such items only from employers paying the wagestandards that the agreement specifically provides. Such alimitation,when considered in conjunction with all thecircumstances and representations, speaks in terms ofsecondary control and not primary unit protection.Furthermore,what has been said regarding adjustableelbows and round pipe applies with equal force to theother items listed in Article XIII, Section 3. Theemployees of the contractors have seldom, if ever,fabricated any such articles. Instead, they have alwayspurchased them from manufacturers with few exceptions.In the final analysis I have found that the fabrication ofthe 11 items to be neither unit work nor fairly claimableas unit work. Article 2, Section 2, and Article VIII,Section 3, then are not aimed at unit preservation, and iftheir thrust serves no cognizable primary unit purposethen it is only reasonable to conclude that the aim is asecondary oneAccordingly I find Article 2, Section 2,and Article VIII, Sections 2 and 3, to envisage no directbenefits to unit employees, but are designed to disruptestablishedbusinessrelationshipsbetweenemployermembers and their suppliers, and thus to have a secondarythrustwhichmakes it unlawful within the meaning ofSection8(e)of the Act. I further find that theRespondents violated contractualclauses inquestion by itsconduct on and after April 1967, in seeking to enforcethose clauses, as detailed hereinafter.'"TheGeneralCounselmaintains theRespondentsenforced or attempted to enforce the above clauses in theircontractsbyinducingandencouraging individualsemployed by Standard and Veach to refuse, in the courseof their employment, to use, install, or otherwise handleorwork on goods, articles, materials, or commoditiespurchasedby their respective employers from theChargingPartyoritsdistributororfromothermanufacturers and distributors, and as a consequence ofRespondents' acts and conduct, individuals employed byStandard and Veach refused to handle or install the itemsinquestion at the various construction and/or jobsiteswhere they were employed by their respective employersthereby restraining and coercing Standard and Veach.Credited evidence in this record shows that RespondentHamilton told Standard's employee, James Allen, that hisemployer would either have to get the "right material" onthe job or he would take union employees off the job, asaforestated.On the Welfare Building project Hamiltonalso informed Standard's Carl Newman that he wouldhave to use the correct materials "with the constructionunion label," that the employee members of Local 98working for Standard would not be permitted to install"InLocalUnionNo 26, Sheet' Metal Workers'InternationalAssociation, 168 NLRB No 118, the Board affirmed a finding that ArticleVIII, Section 3, involved in the instant case, was in violation of thesecondary boycott provisions of the Act. It is noted in this case there wasno finding that Article II, Section 2, was violative of the Act, becausethere was no proof that it had been used to switch sources of supply thathistorically had not been that of the sheet metal workers in the work unitinvolvedThe uncontradicted evidence in the instant case is that as regardsVeach, Standard, and the fabricators in the Portsmouth area, Article II,Section 2, has so been used See also SheetMetal Workers' Union Local216,172 NLRB No. 6, involving the same contract provisions - ArticleII,Section 2, and Article VIll, Section 3 - and wherein the Board alsoaffirmed a finding that these provisions were violative of the Act. ArticleII,Section 2 in the instant case takes on an unlawful connotation whenconsidered in conjunction with Article VIII, Section 3.the products on hand, and that the employees "would befined"ifthey installed suchmaterials.The abovestatement to Allen constituted a clear inducement andthreat that discipline or reprisals would be taken forinstalling the products in question and must be deemedviolation of 8(b)(4)(i) and (n)(B).r'The Act does notrequire that a union agent refrain from making the lawknown to its members, but here Hamilton went beyondand with explicitness told Allen that he would be laid offfor so doing. Hamilton's statement to Newman is likewiseviolative.This remark, following the conversation withAllen,must be regarded as threatening or inducingemployees of Standard in refusing to handle or to performtheirwork with an object of forcing Standard to ceasedoing business with the original supplier or manufacturerIt is noted that Hamilton's statement to Newman not onlyinformed him that employees could not install the originalitems on hand, but was also accompanied with a specificthreat of discipline and reprisal that if members of Local98 did so they would be finedAs aforestated, this record shows that Hamilton alsoappeared at the jobsite wherein Standard was completingwork on a carwash, and pulled employee John McCoy offthe job and then informed Newman that the elbows couldnot be installed, and admittedly told Newman that Local98 would prefer charges if such a practice continued, andthe latter also reduced to writing in a letter sent toStandard. The above conduct by Hamilton constituted notonly an outright threat of economic reprisal, but alsodemonstrated instant discipline in immediately takingMcCoy off this particular job upon Hamiltons' initialarrivalat the jobsite.Hamilton's subsequent statementand letter to Newman and Standard that Local 98members would be fired for continuing installations, isalso regarded as threatening employees, employers, orpersons with an object of forcing this employer to ceasedoing business with the original supplier of the elbows inquestion.This record reveals that Respondent Hamilton also toldVeach's Superintendent Scruggs at the Ralston Purinajob, he could not use the materials made by the ChargingParty and the members of Local 98 working for Veachcould not install these products. Under all the particularcircumstances involved in this case, I find this remarkconstitutes a violation of 8(b)(4)(ii) as a threat to ceasedoing business with the Charging Party 12IV. THE REMEDYHaving found that the Respondents have engaged inunfair labor practices, it shall be recommended that theycease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following-CONCLUSIONS OF LAW1.Respondent Union is a labor organization within themeaning of Section2(5) of the Act,and at all times"The terms induce or encourage, found in Section 8(b)(4)(i), have beenconsistently construedas broad enough to include in them every form ofinfluence and persuasion.International Brotherhoodof ElectrtcalWorkers,Local501 v. N.L R B,341 U S. 694, 701-702. The Board has stated thatinducementor encouragementneed not be successfulto violate the Act"Building and ConstructionTrades Council of Tampa,132 NLRB 1564,1566 and 1567 LOCAL 98,SHEET METAL WORKERS113material herein Respondent Hamilton and RespondentBaird have been agents of Respondent Union acting in itsbehalf within the meaning of Section 2(13) of the Act.2.The Charging Party, Standard, and Veach areemployers within the meaning of Section 2(2) of the Actand are engaged in commerce within the meaning ofSections 2(6) and (7) and 8(b)(4) of the Act.3.By maintaining, enforcing, and giving effect toArticle Il', Section 2, and Article VIII, Sections 2 and 3,of the contracts made by and between the parties on orabout June 1, 1967, the Respondents entered intoagreements in violation of Section 8(e) of the Act.4.The Respondents have engaged in unfair laborpractices within the meaning of Section 8(b)(4)(i)(B) and8(b)(4)(ii)(B) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]